Title: [Diary entry: 1 April 1788]
From: Washington, George
To: 

Tuesday 1st. Thermometer at 52 in the Morning—65 at Noon And 64 at Night. Morning heavy with the Wind at South. Clear afterwards & very warm. Went with Mrs. Washington and Colo. Humphreys to visit Mr. & Mrs. Rogr. West. Dined there & returned in the afternoon. Previous to this I visited all my Plantations. At the Ferry, the Plows began to work in field No. 3—the Harrow putting in Oats & grass Seeds and the women hoeing the swamp. At Frenchs the Work was going on as yesterday. Grass Seeds at the rate of 3 pints of Timothy and 6 of red clover—sowing to the Acre. At Dogue run, the Harrows, after crossing the Sown Oats, were layed aside, & 2 plows went to crossing the grd. destined for Barley. The Women were hoeing the Swamp in the Middle meadow by the Overseers house. At Muddy hole, Plowing, sowing, Harrowing & rolling were going on. The women not engaged in these were at Work at the Mansn. Ho[use] New ground. In the Neck, the ground intended for Barley in the West cut of No. 2 that was stiff, & did not work fine at first was cross plowed, & harrowed till it was brought into fine order. Finished harrowing in Oats & grass-seeds in the East cut of this field but not rolling some part of the roller havg. given way. Made a draught with the Sein this evening at the Ferry Landing, and caught 15 Shad and a few hundreds of Herrings at one hawl.